349 So. 2d 882 (1977)
STATE of Louisiana
v.
Erroll L. MANUEL
No. 59458.
Supreme Court of Louisiana.
September 21, 1977.
Writ Denied:
Per Curiam.
The defendant had no right of appeal from the revocation of his probation. State v. Haynes, 255 La. 52, 229 So. 2d 697 (1969); cf., La.Const. of 1975, Art. 5, Section 5(D). Treating this appeal as an application for a supervisory writ, Louisiana Supreme Court Rule 1, Section 11 (1975), we have examined the specifications of error and find them to be without merit. The application is therefore denied.